UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 5, 2012. UNWALL INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 000-52207 45-0588917 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 325 – 7582 Las Vegas Blvd South Las Vegas, Nevada 89123 (Address of principal executive offices and Zip Code) 1-702-560-4373 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)   oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATION ARRANGEMENTS OF CERTAIN OFFICERS. On July 5, 2012 Mr. Wang Zheng resigned as CEO, Secretary and Director of the Company for reasons of health. The resignation was not the result of any disagreement with the other Directors or Management.Mr. Tesheb Casimir, the Company’s Chairman, interim CFO and Director, was elected by the Board of Directors to succeed Mr. Wang Zheng as the Company’s CEO and Secretary. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 18, 2012. Unwall International Inc. /s/ Tesheb Casimir Mr. Tesheb Casimir Chief Executive Officer 2
